Colt, J.
Upon the papers submitted to me on this motion for a preliminary injunction, I am satisfied that the defendant should be restrained from using bottles having complainant’s name upon them, (see Evans v. Von Laer, ante, 153,) and from using the bright metallic top on a bottle of the shape and appearance used by complainant. It seems to me that these things are calculated to deceive the public into buying the defendant’s bluing for the complainant’s, and that they are made use of by the defendant for this purpose. An injunction to this extent may be granted.